

117 HRES 489 IH: Original LGBTQIA+ Pride Month Resolution of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 489IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Green of Texas (for himself, Mr. Welch, Mr. Keating, Mrs. Carolyn B. Maloney of New York, Ms. Wilson of Florida, Mr. Espaillat, Ms. Bass, Ms. Dean, Mr. Panetta, Mr. Schiff, Mr. Horsford, Ms. Schakowsky, Mr. Lynch, Ms. Norton, Mr. Moulton, Ms. Velázquez, Ms. Tlaib, Mr. Johnson of Georgia, Mr. Takano, Mr. Auchincloss, Ms. Speier, Mr. Meeks, Mr. Pallone, Ms. Barragán, Ms. Meng, Mr. DeSaulnier, Ms. Strickland, Mr. Cicilline, Mrs. Watson Coleman, Ms. McCollum, Mr. Lowenthal, Ms. Ocasio-Cortez, Ms. Pingree, Ms. Slotkin, Mr. Higgins of New York, Ms. Titus, Ms. Bush, Mr. Doggett, Ms. Clarke of New York, Mr. Grijalva, Mr. Torres of New York, Ms. Eshoo, Mr. Sires, Ms. Wasserman Schultz, Mr. Bowman, Mr. Raskin, Ms. Lee of California, Ms. Brownley, Mr. Brown, Mrs. Hayes, Mr. Lawson of Florida, Mrs. Torres of California, Mr. Khanna, Mr. Danny K. Davis of Illinois, Mr. Langevin, Mr. Morelle, Mr. Kahele, Ms. Matsui, Mr. Lieu, Ms. Stevens, Ms. Williams of Georgia, Mr. Nadler, Ms. Escobar, Mr. Carson, Mr. Kilmer, Ms. Adams, Mr. DeFazio, Ms. Matsui, Mr. Sherman, Mr. Trone, Ms. Bonamici, Mr. Jones, Mr. Blumenauer, Mr. Thompson of California, Mr. Yarmuth, Ms. Chu, Mr. Costa, Ms. Newman, Ms. Kuster, Mr. García of Illinois, Mr. Payne, Ms. Waters, Mr. Ruppersberger, Mr. Cárdenas, Mr. Carter of Louisiana, Ms. Jacobs of California, Ms. Jackson Lee, and Mr. Crist) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONEncouraging the celebration of the month of June as LGBTQIA+ Pride Month.Whereas this resolution may be cited as the Original LGBTQIA+ Pride Month Resolution of 2021;Whereas the Honorable Barney Frank, Member of Congress from 1981 to 2013, is recognized as an honorary cosponsor of this resolution;Whereas Members of this Congress support the rights, freedoms, and equality of those who are lesbian, gay, bisexual, transgender, queer, intersex, and asexual (LGBTQIA+);Whereas, in the summer of 1963, Bayard Rustin organized and presented the crucial 10 demands of the March on Washington as an openly gay African-American man;Whereas, in August 1966, the Screaming Queens of the Gene Compton’s Cafeteria riot in the Tenderloin District of San Francisco were recorded as one of the first transgender riots that erupted after police harassment and continued as protestation against police brutality and improper policing of the LGBTQIA+ community;Whereas those who took a stand for human rights and dignity at the Stonewall Inn in New York City on June 28, 1969, were led by brave and visible pioneers of the LGBTQIA+ movement, Marsha P. Johnson and Sylvia Rivera, two transgender women of color;Whereas the LGBTQIA+ Stonewall Inn and Compton’s Cafeteria protesters were subject to police harassment and invidious discrimination based on sexual orientation and gender identity;Whereas these decisive moments in history were followed by the creation of LGBTQIA+ rights organizations in every major city of the United States within years of the uprisings;Whereas these uprisings have been followed by many historic milestones for the LGBTQIA+ community;Whereas, in December 1973, the board of the American Psychiatric Association voted to remove homosexuality from its list of mental illnesses;Whereas, in 1974, Elaine Noble became the first openly LGBTQIA+ candidate elected to a State legislature in the United States when she won a seat in the Massachusetts House of Representatives;Whereas, in 1975, the Civil Service Commission eliminated the ban on the employment of gay people in most Federal jobs;Whereas, on January 8, 1978, Harvey Milk made national news when he was sworn in as an openly gay member of the San Francisco Board of Supervisors;Whereas, in October 1979, 75,000 people participated in the National March on Washington for Lesbian and Gay Rights to demand equal civil rights for LGBTQIA+ individuals and was inspired by the 1963 March on Washington as well as the assassination of Harvey Milk in 1978;Whereas Democrats took a stance in support of gay rights at the 1980 Democratic National Convention;Whereas, in 1982, Wisconsin became the first State to ban discrimination on the basis of sexual orientation;Whereas, in 1983, after initial refusal from lead organizers to allow an openly LGBTQIA+ person to speak, Audre Lorde was selected by Black LGBTQIA+ groups to speak at the 20th anniversary commemoration of Dr. Martin Luther King, Jr.’s, 1963 March on Washington;Whereas, in October 1987, thousands of activists took part in the Second National March on Washington for Lesbian and Gay Rights to demand that President Reagan address the AIDS crisis;Whereas, in 1987, Congressman Barney Frank of Massachusetts became the first United States Representative to voluntarily come out as an openly gay Member of Congress;Whereas, in 1988, Urvashi Vaid cofounded the Creating Change Conference, the largest annual LGBTQIA+ convening in the United States organized by the National LGBTQ Task Force;Whereas, on May 20, 1996, the Supreme Court of the United States decided in Romer v. Evans, that a Colorado constitutional amendment preventing the enactment of nondiscrimination protections for gay, lesbian, and bisexual people in that State was unconstitutional;Whereas, on October 6, 1998, Matthew Shepard, a gay student at the University of Wyoming, was beaten, tortured, and left to die;Whereas, in 2000, at the turn of the century, Vermont became the first State in the country to legally recognize civil unions between same-sex couples;Whereas, on June 8, 2000, the Second Circuit Court of Appeals ruled in Rosa v. Park West Bank, that a transgender person had recourse under the Equal Credit Opportunity Act’s prohibition on sex discrimination after being denied a loan for dressing in traditionally feminine attire;Whereas, on June 26, 2003, the Supreme Court of the United States ruled in Lawrence v. Texas, that under the 14th Amendment, States could not criminalize the private, intimate relationships of same-sex couples;Whereas, on August 5, 2004, the Sixth Circuit Court of Appeals determined in Smith v. City of Salem, that transgender employees are protected from workplace discrimination under title VII of the Civil Rights Act of 1964;Whereas, in 2008, a Latino transgender man, Diego Miguel Sanchez, became the first openly transgender individual to be appointed to the Democratic National Committee’s Platform Committee;Whereas, on November 4, 2008, Stu Rasmussen of Silverton, Oregon, became the first openly transgender person to be elected mayor in the Nation;Whereas, in 2009, Diego Miguel Sanchez became the first openly transgender congressional senior staffer on Capitol Hill, appointed by Representative Barney Frank;Whereas, on October 28, 2009, the Matthew Shepard and James Byrd, Jr., Hate Crimes Prevention Act was passed by Congress and signed into law by President Obama, and the bill expanded existing Federal hate crimes laws to include crimes motivated by a victim’s actual or perceived gender, sexual orientation, gender identity, or disability;Whereas, on January 4, 2010, Mayor Annise D. Parker was sworn in as the first openly lesbian Mayor of Houston, the largest city in the United States to have an openly LGBTQIA+ mayor;Whereas, on November 2, 2010, Victoria Kolakowski was elected as the first openly transgender woman in California to serve as a trial court judge for the Alameda County Superior Court;Whereas, on November 17, 2010, Phyllis Frye was appointed to the City of Houston Municipal Courts as the first openly transgender judge in the Nation;Whereas, in December 2010, Congress approved and President Obama signed the repeal of the Don’t Ask, Don’t Tell law, allowing gays, lesbians, and bisexuals to serve openly in the United States Armed Forces;Whereas, in October 2011, the Girl Scouts of America opened membership to a 7-year-old transgender girl;Whereas 2012 marked the first year that all 50 States in the United States had at least one openly LGBTQIA+ elected official;Whereas, on April 20, 2012, the Equal Employment Opportunity Commission ruled that discrimination on the basis of gender identity is sex discrimination for purposes of title VII of the Civil Rights Act of 1964;Whereas, on June 12, 2012, Kylar Broadus became the first openly transgender person to testify in a United States Senate hearing;Whereas, on November 6, 2012, Representative Mark Takano, a Japanese American, became the first openly gay person of color elected to Congress;Whereas, in 2013, the first LGBTQ Pride Month resolution was introduced by Representative Al Green;Whereas, on January 3, 2013, Tammy Baldwin of Wisconsin was sworn in as the first openly gay United States Senator;Whereas, on January 3, 2013, Kyrsten Sinema was sworn in as the first openly bisexual Member of Congress;Whereas, on March 11, 2013, a transgender inclusive version of the Violence Against Women Act was reauthorized;Whereas, on April 29, 2013, NBA player Jason Collins became the first active male athlete in a North American major sports league to come out as gay;Whereas, on June 26, 2013, the Supreme Court ruled in United States v. Windsor, that section 3 of the Defense of Marriage Act was unconstitutional and that the Federal Government cannot discriminate against married lesbian and gay couples for the purposes of determining Federal rights, benefits, and obligations;Whereas, on November 20, 2013, President Obama honored civil rights pioneer Bayard Rustin posthumously with a Presidential Medal of Freedom;Whereas, on June 9, 2014, Laverne Cox became the first openly transgender person on the cover of Time Magazine;Whereas, on June 17, 2014, Darrin P. Gayles was the first openly gay African-American man to be confirmed as a Federal judge;Whereas, on July 10, 2014, Laverne Cox became the first openly transgender individual to be nominated for an Emmy Award;Whereas, on July 21, 2014, President Obama took action to protect LGBTQIA+ workers by signing an Executive order prohibiting Federal contractors from discriminating on the basis of sexual orientation or gender identity;Whereas, on June 8, 2015, Olympic triathlete Chris Moiser became the first transgender athlete to earn a spot on Team USA;Whereas, on June 9, 2015, the United States military’s equal opportunity policy was updated to protect servicemembers from harassment and discrimination based on sexual orientation;Whereas, on June 23, 2015, New York City’s Stonewall Inn received a landmark designation by the city’s Landmarks Preservation Commission so that the bar cannot be torn down or developed without approval;Whereas, on June 26, 2015, the Supreme Court in Obergefell v. Hodges decided in a 5–4 ruling that the 14th Amendment requires all States to license marriages between same-sex couples and to recognize all marriages that were lawfully performed in a different State;Whereas, on July 17, 2015, the Equal Employment Opportunity Commission ruled that discrimination on the basis of sexual orientation is sex discrimination for purposes of title VII of the Civil Rights Act of 1964;Whereas, on October 31, 2015, the Obama administration announced that it would approve the spouses of refugees who are approved for resettlement in the United States, including same-sex spouses who come from countries where legal unions are not possible;Whereas, during the first 10 weeks of 2016, according to a Human Rights Campaign tally, more than 200 bills across 34 States were introduced that are considered anti-LGBTQIA+;Whereas the threat to the civil liberties of LGBTQIA+ people has increased on the State level since the Supreme Court ruling on marriage equality;Whereas, on May 13, 2016, the Departments of Justice and Education released joint guidance to help provide educators the information they need to ensure that transgender students attend school in an environment free from discrimination on the basis of sex;Whereas, on May 18, 2016, Eric Fanning was sworn in as Secretary of the Army, marking the first time a branch of the military was led by an openly gay person;Whereas members of the LGBTQIA+ community are disproportionately affected by violence and hate crimes;Whereas, on June 12, 2016, one of the deadliest mass shootings in modern United States history occurred at a gay nightclub in Orlando, Florida, on Latin night, leaving 49 people dead and another 53 wounded;Whereas, since 2013, nearly two-thirds of fatal violence toward transgender and gender-nonconforming people have involved a gun and the overwhelming majority of those victims were Black trans women under the age of 30;Whereas 40 percent of transgender people report having attempted suicide in their lifetime, nearly 9 times the national average;Whereas more than half (54 percent) of transgender people responding to a 2015 survey experienced some form of intimate partner violence, including acts involving coercive control and physical harm;Whereas LGBTQIA+ youth experience dating violence at twice the rate of their non-LGBTQIA+ peers;Whereas trans people are 3.7 times more likely to experience police violence and 7 times more likely to experience physical violence when interacting with police than cisgender people;Whereas, on June 24, 2016, President Obama designated the first national monument to LGBTQIA+ rights at the site of the Stonewall uprising, cementing its significance in LGBTQIA+ history as well as the overall history of the United States;Whereas, on June 30, 2016, the Department of Defense announced an immediate policy change allowing trans­gen­der servicemembers to serve openly without fear of retribution or penalty;Whereas, on July 5, 2016, the National Congress of Parents and Teachers, known as the National PTA, adopted a resolution on the Recognition of Lesbian, Gay, Bisexual, Transgender, and Queer/Questioning Individuals as a Protected Class;Whereas, on July 28, 2016, Sarah McBride, national press secretary for the Human Rights Campaign, spoke at the Democratic National Convention, making her the first transgender person to address a major party convention;Whereas, on October 3, 2016, the Department of Health and Human Services began a project which funds grants in relation to assessing the needs of and determining intervention strategies for homeless LGBTQIA+ youth;Whereas, on November 8, 2016, Kate Brown of Oregon became the first openly bisexual person to win a gubernatorial election;Whereas, on January 30, 2017, the Boy Scouts of America announced that they would open membership to transgender boys;Whereas, on April 4, 2017, the Seventh Circuit Court of Appeals ruled in Hively v. Ivy Tech Community College that lesbian, gay, and bisexual employees are protected from workplace discrimination under title VII of the Civil Rights Act of 1964;Whereas, on May 30, 2017, the Seventh Circuit Court of Appeals ruled in Whitaker v. Kenosha Unified School District that transgender students are protected from discrimination under title IX of the Education Amendments of 1972 and under the Equal Protection Clause of the 14th Amendment;Whereas, on June 27, 2017, residents of the District of Columbia became the first in the Nation to be allowed to select a gender-neutral option on their driver’s license;Whereas, in July 2017, the first transgender doll was released, modeled after LGBTQIA+ activist Jazz Jennings;Whereas, on November 7, 2017, Andrea Jenkins’s election to the Minneapolis City Council made her the first openly transgender woman to win public office in a major United States city;Whereas, on November 7, 2017, Phillipe Cunningham’s election to the Minneapolis City Council made him the first openly transgender man to win a seat on the city council of a major United States city;Whereas the election of Andrea Jenkins and Phillipe Cunningham made them the highest ranking openly transgender people of color currently serving in public office anywhere in the Nation;Whereas, on November 7, 2017, Danica Roem of Virginia became the first openly transgender person to win a seat and serve in a State legislature;Whereas, on March 4, 2018, Daniela Vega became the first openly transgender person to present at the Academy Awards;Whereas, on June 3, 2018, FX aired the show Pose, making television history by featuring the largest cast of transgender actors in a series;Whereas, on June 4, 2018, the Supreme Court reaffirmed in Masterpiece Cakeshop v. Colorado Civil Rights Commission that businesses do not have a broad license to discriminate against LGBTQIA+ Americans;Whereas, on November 6, 2018, Democratic Representative Jared Polis became the first openly gay man to be elected governor in the United States, winning the race in the State of Colorado;Whereas, on November 6, 2018, Democratic Representative Sharice Davids became the first openly lesbian Representative from Kansas in Congress;Whereas, on December 17, 2018, Angel Ponce, Miss Spain, became the first transgender woman to compete in the Miss Universe pageant;Whereas, on February 27, 2019, Navy Lieutenant Commander Blake Dremann, Army Captain Alivia Stehlik, Army Captain Jennifer Peace, Army Staff Sergeant Patricia King, and Navy Petty Officer Third Class Akira Wyatt became the first openly transgender ser­vice­mem­bers to testify before Congress;Whereas, on April 14, 2019, South Bend Mayor Pete Buttigieg became the first openly gay person to run for the office of the Presidency;Whereas, on April 23, 2019, Jane Castor became the first openly LGBTQIA+ person elected as mayor in Tampa, Florida;Whereas, in April 2019, Morehouse College announced that the historically all-male school would begin admitting transgender men in 2020;Whereas, on May 17, 2019, the House of Representatives passed the Equality Act, which amends the Nation’s Federal civil rights laws to explicitly include sexual orientation and gender identity among the prohibited categories of discrimination in employment, housing, credit, education, public accommodation, federally funded programs, and jury service;Whereas, on May 20, 2019, Lori Lightfoot was sworn in as Mayor of Chicago, becoming the first African-American lesbian mayor;Whereas, on May 24, 2019, Taiwan became the first nation in Asia to legally recognize same-sex marriage;Whereas, in May 2019, Brazil’s Supreme Court ruled that homophobia and transphobia would become punishable under the same law banning racial discrimination;Whereas, in June 2019, New York City became the first American city to host the WorldPride conference;Whereas June 28, 2019, marked the 50th anniversary of the courageous uprising at Stonewall Inn;Whereas, on June 30, 2019, New York Governor Andrew Cuomo signed a law banning the use of the so-called gay and trans panic legal defense strategy;Whereas, in July 2019, Megan Rapinoe, an openly lesbian co-captain of the United States Women’s National Soccer Team, led her team to victory at the Women’s World Cup in France;Whereas, on September 22, 2019, Billy Porter became the first openly gay Black man to win the Emmy for best lead actor in a drama series;Whereas, on June 15, 2020, the Supreme Court ruled that title VII of the Civil Rights Act of 1964, which prohibits discrimination on the basis of sex, also applies to sexual orientation and gender identity; Whereas, in November 2020, more LGBTQIA+ candidates ran for office in the United States in 2020 than ever before—at least 1,006;Whereas, in November 2020, Sarah McBride became the first openly transgender State senator in the country, making her the highest ranking openly transgender public official in United States history;Whereas, in November 2020, Representatives Ritchie Torres and Mondaire Jones, both Members of Congress representing New York districts, became the first openly gay African Americans ever elected to Congress;Whereas, as of January 2021, 29 countries recognized same-sex marriage;Whereas, on February 18, 2021, Representative David Cicilline introduced, in the 117th Congress, H.R. 5, the Equality Act, which amends the Nation’s Federal civil rights laws to explicitly include sexual orientation and gender identity among the prohibited categories of discrimination in employment, housing, credit, education, public accommodation, federally funded programs, and jury service; andWhereas the inclusion and acceptance of LGBTQIA+ persons into United States society continues to expand, with an understanding that we will remain steadfast in pursuing the goal of complete equality and respect for all, regardless of who they love or who they are: Now, therefore, be itThat the House of Representatives—(1)recognizes that lesbian, gay, bisexual, transgender, queer, intersex, and asexual (LGBTQIA+) rights are human rights and are protected by the Constitution;(2)recognizes that all Americans should be treated fairly and equally regardless of sexual orientation or gender identity and that LGBTQIA+ history plays an integral role in the history of this Nation;(3)acknowledges the struggle of the Stonewall and Compton’s Cafeteria protesters and countless other lesbian, gay, bisexual, transgender, and queer people for equality;(4)encourages the celebration of LGBTQIA+ Pride Month to provide a continuing opportunity for all people in the United States to learn about the discrimination and inequality that has faced, and continues to face, lesbian, gay, bisexual, transgender, and queer people; and(5)agrees that the United States must continue to strive to ensure that the promise of equality is realized for all Americans.